FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          April 24, 2012
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT


 THOMAS TERRILL,
                 Petitioner–Appellant,                          No. 12-7000
           v.                                      (D.C. No. 09-CV-00193-JHP-KEW)
 JAMES RUDEK,                                                 (E.D. Oklahoma)
                 Respondent–Appellee.


                ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, McKAY, and HOLMES, Circuit Judges.


       Petitioner, a state prisoner proceeding pro se, seeks a certificate of appealability to

appeal the district court’s denial of his § 2254 habeas petition. In the state court

proceedings, Petitioner was convicted of manslaughter and sentenced to twenty-nine

years’ imprisonment. He filed an appeal with the Oklahoma Court of Criminal Appeals

in which he argued, inter alia, that he received ineffective assistance of counsel at

sentencing and that “the trial court’s erroneous decisions [at sentencing] were an abuse of

discretion which denied Mr. Terrill’s right to due process and a fair []sentencing hearing

under the Fifth and Fourteenth Amendments to the United States Constitution.” (R. at



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
56.) The Oklahoma Court of Criminal Appeals rejected these arguments and affirmed the

conviction and twenty-nine-year sentence.1

       Petitioner then filed the instant habeas petition, in which he again raised claims of

ineffective assistance and trial court errors in the sentencing proceeding. The district

court denied the petition, holding that the Oklahoma Court of Criminal Appeals’ rejection

of Petitioner’s ineffective assistance claim was not contrary to or an unreasonable

application of clearly established federal law and that Petitioner’s claims of error in the

sentencing proceeding did not state a valid federal claim for relief. See Dennis v. Poppel,

222 F.3d 1245, 1258 (10th Cir. 2000) (“[C]hallenges to [the state trial court’s sentencing]

decision are not generally constitutionally cognizable, unless it is shown the sentence

imposed is outside the statutory limits or unauthorized by law.”).

       In his request for a certificate of appealability, Petitioner argues the district court

erroneously treated Petitioner’s sentencing claim as a matter of state law and failed to

consider his constitutional due process arguments. We have thoroughly considered

Petitioner’s due process arguments and conclude that reasonable jurists would not debate

the district court’s determination that there was no constitutionally cognizable error in the

sentencing proceeding. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We likewise

conclude that reasonable jurists would not debate the district court’s resolution of

Petitioner’s ineffective assistance claim. Therefore, for substantially the same reasons

       1
        The Oklahoma Court of Criminal Appeals vacated the trial court’s sentence of
$500,000 in restitution, holding that this sentence was arbitrary and had not been
determined with reasonable certainty.

                                              -2-
given by the district court, we DENY Petitioner’s request for a certificate of appealability

and DISMISS the appeal. Petitioner’s motion to proceed in forma pauperis on appeal is

GRANTED.


                                                  ENTERED FOR THE COURT



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -3-